Exhibit 11 CenturyTel, Inc. COMPUTATIONS OF EARNINGS PER SHARE (UNAUDITED) Three months Nine months ended September 30, ended September 30, 2009 2008* 2009 2008* (Dollars, except per share amounts, and shares in thousands) Income (Numerator): Net income before extraordinary item $ 147,635 84,733 283,819 265,660 Extraordinary item, net of income tax expenseand noncontrolling interests 133,213 - 133,213 - Net income attributable to CenturyTel, Inc. 280,848 84,733 417,032 265,660 Dividends applicable to preferred stock (3 ) (3 ) (9 ) (152 ) Earnings applicable to unvested restricted stock: Income before extraordinary item (690 ) (1,075 ) (2,395 ) (2,970 ) Extraordinary item (622 ) - (1,124 ) - Net income as adjusted for purposes of computing basic earnings per share 279,533 83,655 413,504 262,538 Dividends applicable to preferred stock 3 3 9 152 Net income as adjusted for purposes ofcomputing diluted earnings per share $ 279,536 83,658 413,513 262,690 Shares (Denominator): Weighted average number of shares: Outstanding during period 297,331 101,692 166,230 104,565 Nonvested restricted stock (1,390 ) (1,290 ) (1,403 ) (1,169 ) Nonvested restricted stock units 2,192 - 731 - Weighted average number of shares outstanding during period for computing basic earnings per share 298,133 100,402 165,558 103,396 Incremental common shares attributable to dilutive securities: Shares issuable under convertible securities 13 13 13 221 Shares issuable under incentive compensation plans 257 232 95 157 Number of shares as adjusted for purposesof computing diluted earnings per share 298,403 100,647 165,666 103,774 Basic earnings per share Income before extraordinary item $ .49 .83 1.70 2.54 Extraordinary item $ .44 - .80 - Basic earnings per share $ .94 .83 2.50 2.54 Diluted earnings per share Income before extraordinary item $ .49 .83 1.70 2.53 Extraordinary item $ .44 - .80 - Dilutedearnings per share $ .94 .83 2.50 2.53 * The provisions of FSP EITF 03-6-1 have been retrospectively applied to the 2008 information.
